Citation Nr: 0210821	
Decision Date: 08/29/02    Archive Date: 09/05/02

DOCKET NO.  97-11 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an effective date earlier than July 15, 1996, 
for an award of a total rating by reason of individual 
unemployability due to service connected disabilities.  

(The issue of payment or reimbursement for unauthorized 
medical expenses incurred at Neshoba County Hospital and Jeff 
Anderson Regional Medical Center in May 1996 will be 
addressed in a separate decision.)


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from November 1948 to 
February 1956.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a June 1999 rating decision of the Jackson, 
Mississippi, Regional Office (RO) of the Department of 
Veterans Affairs (VA).


FINDINGS OF FACT

1. A total rating on the basis of individual unemployability 
due to service connected disabilities was denied by the RO 
in a June 1995 rating decision.  The veteran was notified 
of the decision, and of his appellate rights, but failed 
to file a timely appeal.  

2. The veteran submitted a claim to include compensation for 
retained metallic foreign bodies of the left side of the 
veteran's head, residuals of a gunshot wound.  The claim 
was received by VA on July 15, 1996.  This statement was 
accompanied by a report, dated March 1, 1996, of VA 
outpatient X-ray examination showing metallic foreign 
bodies in the region of the right orbit.  

3. The veteran's formal claim for a total rating on the basis 
of individual unemployability due to service connected 
disabilities was received by VA on July 31, 1996.  

4. A total rating on the basis of individual unemployability 
was granted by the Board in an October 1998 decision.  The 
RO established the effective date of the award to be July 
31, 1996, but then revised the date to July 15, 1996.

5. Service connection is currently in effect for residuals of 
a gunshot wound of the left anterior shoulder, left 
posterior thorax, with injury of muscle groups I and III, 
evaluated as 40 percent disabling; loss of part of the 
alveolar process of on the right side, evaluated as 30 
percent disabling; residuals of a gunshot wound of the 
left lateral neck, with injury of muscle group XXII, 
evaluated as 30 percent disabling; loss of substance of 
the left ramus, with retained fragments, evaluated as 20 
percent disabling; residuals of a gunshot wound of the 
right heel, with retained fragment and injury of muscle 
group XI, evaluated as 20 percent disabling; residuals of 
a gunshot wound of the right side of the face, with injury 
of the facial muscles, evaluated as 10 percent disabling; 
and a left frontal scar, evaluated as noncompensable.  The 
veteran's combined evaluation was 80 percent.


CONCLUSION OF LAW

The proper effective date for an award of a total rating 
based on individual unemployability is March 1, 1996.  
38 U.S.C.A. §§ 1155, 5110(a)(b) (West 1991); 38 C.F.R. 
§§ 3.340, 3.341, 3.400(o), 4.16, 4.19 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5100 et seq. (West Supp. 2001)) became law.  This law 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminated the concept 
of a well-grounded claim and superseded the decision of the 
United States Court of Appeals for Veterans Claims in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton 
v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per 
curiam order), which had held that VA could not assist in the 
development of a claim that was not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA, § 
7(a), 114 Stat. at 2099-2100 ; see also Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  It is also applicable to cases 
involving applications to reopen a previously denied claim on 
the basis of new and material evidence.  Quartuccio v. 
Principi (U.S. Vet. App. No. 01-997 June 19, 2002).  The RO 
has had the opportunity to review the veteran's claim in 
conjunction with the new legislation, and the Board finds 
that all pertinent evidence has been obtained and the veteran 
has been afforded a VA examination and informed of the 
criteria necessary to establish his claim.  Therefore, the 
Board finds that the veteran has not been prejudiced and it 
may proceed with a decision.  38 U.S.C.A. §§ 5103, 5103A 
(West Supp 2001); 66 Fed. Reg. 45631 (2001) (to be codified 
at 38 C.F.R. § 3.159(d)); Bernard v. Brown, 4 Vet. App. 384 
(1993).

The veteran was awarded a total rating by reason of 
individual unemployability.  He contends that the effective 
date of the award should be prior to July 15, 1996, the date 
set by the RO.  In support of his claim, he has asserted that 
he had filed an earlier claim for a total rating, in January 
1995, and that, while this claim was denied, so was the claim 
he made in 1996, which needed review and allowance by the 
Board.  

In general, total disability ratings for compensation may be 
assigned where the schedular rating is less than total, when 
it is found that the disabled person is unable to secure or 
follow a substantially gainful occupation as a result of a 
single service-connected disability ratable at 60 percent or 
more, or as a result of two or more disabilities, provided at 
least one disability is ratable at 40 percent or more and 
there is sufficient additional service-connected disability 
to bring the combined rating to 70 percent or more.  When 
these percentage standards are not met, consideration may be 
given to entitlement on an extraschedular basis, taking into 
account such factors as the extent of the service-connected 
disability, and employment and educational background.  It 
must be shown that the service-connected disability produces 
unemployability without regard to advancing age.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16, 4.19.

Review of the record shows that at total rating by reason of 
individual unemployability was denied by the RO in a June 
1995 decision.  The veteran was notified of the decision and 
of his appellate rights.  He did not; however, file a timely 
appeal to the determination, which needed to be submitted 
within one year of the date of notification of the denial.  
Therefore, the decision became final and cannot be used to 
set the effective date of the award under appeal.  
38 U.S.C.A. § 7105 (West 1991).  

The veteran was awarded a total rating based on individual 
unemployability by decision of the Board dated in October 
1998.  That award was based upon the veteran's service 
connected disabilities, which were listed as being the 
residuals of a gunshot wound of the left anterior shoulder, 
left posterior thorax, with injury of muscle groups I and 
III, evaluated as 40 percent disabling; loss of part of the 
alveolar process of on the right side, evaluated as 30 
percent disabling; residuals of a gunshot wound of the left 
lateral neck, with injury of muscle group XXII, evaluated as 
30 percent disabling; loss of substance of the left ramus, 
with retained fragments, evaluated as 20 percent disabling; 
residuals of a gunshot wound of the right heel, with retained 
fragment and injury of muscle group XI, evaluated as 20 
percent disabling; residuals of a gunshot wound of the right 
side of the face, with injury of the facial muscles, 
evaluated as 10 percent disabling; and a left frontal scar, 
evaluated as noncompensable.  The veteran's combined 
evaluation was 80 percent.

Review of the record shows that the veteran submitted a claim 
that he wished to include disability from retained metallic 
foreign bodies of the left side of the his head that were 
residuals of a gunshot wound as part of his service connected 
compensation award.  The claim was received by VA on July 15, 
1996.  This statement was accompanied by a report, dated 
March 1, 1996, of VA outpatient X-ray examination showing 
metallic foreign bodies in the region of the right orbit.  
The report shows that the study was undertaken in 
anticipation of an MRI study that was to have been performed.  
The conclusion is that an MRI could not be undertaken due to 
the presence of the metallic foreign bodies.

On July 31, 1996, VA received an application for increased 
compensation based on unemployability.  A total rating on the 
basis of individual unemployability was granted by the Board 
in an October 1998 decision.  The RO established the 
effective date of the award to be July 31, 1996, but then 
revised the date to July 15, 1996.

The effective date for an increased rating will be the 
earliest date as of which it is factually ascertainable that 
an increase in disability had occurred, provided a claim is 
received within one year from such date; otherwise, the 
effective date for an increased rating will be the date of 
receipt of the claim, or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a)(b); 
38 C.F.R. § 3.400(o).  

Any communication or action indicating an intent to apply for 
one or more benefits under the laws administered by VA, from 
a claimant, his or her duly authorized representative, a 
Member of Congress, or some person acting as next of friend 
of a claimant who is not sui juris may be considered an 
informal claim.  Such informal claim must identify the 
benefit sought.  38 C.F.R. § 3.155 (a).  

Once a formal claim for pension or compensation has been 
allowed or a formal claim for compensation disallowed for the 
reason that the service-connected disability is not 
compensable in degree or a claim for pension denied for the 
reason the disability was not permanently and totally 
disabling, receipt of one of the following may be accepted as 
an informal claim for increased benefits or an informal claim 
to reopen:  

(1)  The date of outpatient or hospital examination or date 
of admission to a VA hospital or uniformed services hospital.  

(2)  The date of receipt of evidence from a private physician 
when evidence furnished by or on behalf of the claimant is 
within the competence of the physician.  
38 C.F.R. § 3.157(b).  

The RO set the effective date for the award of the total 
rating based on individual unemployability as July 15, 1996.  
In doing so they accepted the veteran's claim for additional 
benefits received on that date as a claim for a total rating.  
Also received on July 15, 1996, was a report of an X-ray 
study that appears to have been performed in connection with 
treatment of the veteran's service-connected gunshot wound 
residuals.  This treatment record may be considered to be an 
informal claim for the benefit.  The claim may; therefore, be 
dated from this report, March 1, 1996.  Under these 
circumstances, this is the proper effective date for the 
veteran's award.  


ORDER

The proper effective date for a total rating based on 
individual unemployability is March 1, 1996.  The benefit is 
granted to this extent, subject to the controlling 
regulations governing the payment of monetary benefits.  



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

